Case 0:19-cv-62277-RS Document 23 Entered on FLSD Docket 01/21/2020 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 0:19-cv-62277-RS

    DJEMS R. PIERRE

           Plaintiff,

    v.

    CARRABBA’S ITALIAN GRILL, LLC and
    OS RESTAURANT SERVICES, LLC,

          Defendants.
    _______________________________________/

                        JOINT MOTION TO APPROVE SETTLEMENT

           Defendants, CARRABBA’S ITALIAN GRILL, LLC and OS RESTAURANT

    SERVICES, LLC (“Defendants”) and Plaintiff, DJEMS R. PIERRE (“Plaintiff”)

    (collectively, “the Parties”), respectfully request that the Court approve the settlement

    reached by the Parties, which represents a fair and reasonable resolution of a dispute over

    provisions of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”), and dismiss

    this case with prejudice. In support of their Motion, the Parties provide the following

    Memorandum of Law.

                                    MEMORANDUM OF LAW

    I.     Procedural History

           On September 13, 2019, Plaintiff filed a three-count Complaint alleging that he was

    not paid minimum wage for all hours that he worked in violation of the FLSA. Specifically,

    Plaintiff claimed that he was paid with a pay card but was unable to retrieve the funds from

    his bank and was, therefore, never paid for his work. Before engaging in discovery, the


                                                   1
Case 0:19-cv-62277-RS Document 23 Entered on FLSD Docket 01/21/2020 Page 2 of 4




    Parties held settlement discussions and were able to reach a fair settlement. The Parties now

    seek court approval of their settlement agreement, which is attached to this Motion as Exhibit

    A.

    II.    The settlement agreement is fair and reasonable

           Parties are required to seek court approval of a private settlement of an overtime

    claim arising under the FLSA. Lynn’s Food Stores, Inc. v. United States Dep’t of Labor, 679

    F.2d 1350, 1352-53 (11th Cir. 1982). In determining whether the settlement reached by the

    parties is fair and reasonable, the Court should consider the following factors: (1) the

    existence of fraud or collusion; (2) the complexity, expense, and likely duration of the

    litigation; (3) the stage of the proceedings and the amount of discovery completed by the

    parties; (4) the probability of plaintiff’s success on the merits; (5) the range of possible

    recovery; and (6) the opinions of counsel. See Leverso v. S. Trust Bank of Ala., Nat. Assoc.,

    18 F.3d 1527, 1531 n.6 (11th Cir. 1994).

           Additionally, the compromise must resolve a bona fide dispute; must not contain a

    confidentiality provision in contravention of FLSA policy; and may not prospectively waive

    an employee’s FLSA rights. The compromise must also award the Plaintiff’s counsel a

    reasonable fee that demonstrates counsel is compensated adequately but that does not taint

    the amount the plaintiff-employee recovers under the settlement agreement. Dees v.

    Hydradry, Inc., 2010 WL 1539813, *8-10 (M.D. Fla. 2010). For purposes of providing the

    court with a basis upon which it can evaluate the reasonableness of such fees, the parties

    must either (1) demonstrate the reasonableness of the proposed attorney’s fee using the

    lodestar approach or (2) represent that the parties agreed to the plaintiff’s attorney’s fee



                                                     2
Case 0:19-cv-62277-RS Document 23 Entered on FLSD Docket 01/21/2020 Page 3 of 4




    separately and without regard to the amount paid to settle the plaintiff’s FLSA claim. Id. at

    *13. A strong presumption exists to find a settlement fair and reasonable. Cotton v. Hinton,

    559 F.2d 1326, 1331 (5th Cir. 1977).

           The Parties believe that the settlement reached is fair and reasonable. In his

    Complaint, Plaintiff admitted that his W-2 form indicated that he earned a total of $660

    during his employment. (ECF No. 1, ¶ 29). Plaintiff claimed during negotiations that

    believed that he worked additional hours and that his total income should have been $836.

    Without admitting liability, Defendants have agreed to pay Plaintiff the full amount he claims

    to be owed for back wages plus an equal amount for liquidated damages. Therefore, Plaintiff

    will receive full relief for his claims. Additionally, Defendants have agreed that Plaintiff will

    be compensated $3,750 for the attorneys’ fees and costs that he incurred bringing this

    lawsuit.

           The Parties do not believe that Plaintiff would be able to obtain a better recovery at

    trial. He would likely spend far more in attorneys’ fees to attempt to do so. Furthermore, the

    amount paid to Plaintiff’s counsel is fair and reasonable, given that the Parties settled the

    case without motion practice or discovery, and the amount agreed upon by the Parties was

    negotiated independently of Plaintiff’s claims for back-wage damages. The settlement

    agreement also contains no terms that the Parties believe the Court will deem to be in

    contravention of the legislative purpose of the FLSA.




                                                    3
Case 0:19-cv-62277-RS Document 23 Entered on FLSD Docket 01/21/2020 Page 4 of 4




    III.   Conclusion

           Based on the foregoing, the Parties respectfully request that this Court approve the

    attached settlement agreement. The Parties further request that the Court dismiss with

    prejudice the claims made by Plaintiff against Defendants in this action.

           Dated this 21st day of January, 2020.

    Respectfully submitted,

    /s/ Donald A. Yarbrough                              /s/ Christopher C. Johnson
    Donald A. Yarbrough                                  Kevin D. Johnson
    Florida Bar No. 0158658                              Florida Bar No. 0013749
    Law Office of Donald A. Yarbrough                    Christopher C. Johnson
    Post Office Box 11842                                Florida Bar No. 0105262
    Ft. Lauderdale, Florida 33339                        JOHNSON JACKSON PLLC
    Telephone: (954) 537-2000                            100 N. Tampa St., Suite 2310
    Facsimile: (954) 566-2235                            Tampa, Florida 33602
    Email: don@donyarbrough.com                          Telephone: (813) 580-8400
                                                         Facsimile: (813) 580-8407
    Attorneys for Plaintiff                              Email: kjohnson@johnsonjackson.com
                                                                 cjohnson@johnsonjackson.com

                                                         Attorneys for Defendants




                                                   4
